DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 10/05/2021:
Claims 1-2 and 4-5 are currently examined.  
Claims 3 and 6 are cancelled.
Claims 7-14 are withdrawn.
The 102 and 103 grounds of rejection set forth in the earlier action are withdrawn in light of the amendment to the claims. 
Kazutaka (JP-2015193804-A) is relied upon in the new 103 grounds of rejection presented below and applied to claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazutaka (JP-2015193804-A, cited in the previous office action) (hereinafter referred to as “Kazutaka”, with reference to the machine translation, and the original text for the chemical formulas), as evidenced by Beran et al. (“The Relationship Between the Chemical Structure of Poly(alkylene glycol)s and Their Aerobic Biodegradability in an Aqueous Environment”, J. Polym. Environ. 21, pages 172-180 (2013), cited in the previous office action) with respect to claim 5 only.

Regarding claim 1, Kazutaka teaches a lignin derivative compound (see Kazutaka at [0001] teaching lignin derivatives),

with an aromatic water-soluble compound (see Kazutaka at [0051] teaching an embodiment of the method for producing a lignin derivative, which can proceed with the reaction of lignin and an aromatic polyalkylene glycol compound, wherein the aromatic polyalkylene glycol compound is taken to meet the claimed aromatic compound.  And, see Kazutaka at [0051] teaching specific examples of the reaction conditions of reacting the lignin with the aromatic polyalkylene glycol compound and water as a solvent, which is taken to mean that the reactants are water-soluble, thus the aromatic compound is water-soluble),
wherein the lignin derivative compound having a polyalkylene oxide chain with an average addition molar number of an alkylene oxide of 25 or more (see Kazutaka at [0011], [0012] and formula (1), teaching the structure of the lignin derivative of the disclosure, wherein the reaction site to which the aromatic polyalkylene glycol compound is bonded has a structure represented by formula (1), and see Kazutaka at [0013] teaching Y represents a monovalent group derived from an aromatic polyalkylene glycol compound.  Furthermore, see Kazutaka at [0020] teaching that the aromatic polyalkylene glycol compound is not particularly limited as long as it is an aromatic compound having a polyalkylene glycol chain-containing group.  And, the polyalkylene glycol chain-containing group has the formula (3) (see Kazutaka at [0021], [0022], and formula (3) also shown below),

    PNG
    media_image1.png
    84
    584
    media_image1.png
    Greyscale

where R represents the same or different alkylene group, and n represents the average number of moles of oxyalkylene group added, and is a number from 1 to 300 (see Kazutaka at [0023]), wherein n or the average number of moles of oxyalkylene group added is taken to meet the prima facie case of obviousness exists (see MPEP § 2144.05 I), and
	the aromatic water-soluble compound has a reaction rate of 50% or more (the aromatic water-soluble compound of Kazutaka (see Kazutaka at [0051]) and the aromatic water-soluble compound of claims 1 and 5 would appear to substantially similar, so it is reasonably expected that the aromatic water-soluble compound of Kazutaka has a reaction rate of 50% or more because “products of identical chemical composition cannot have mutually exclusive properties." (See MPEP § 2112 II and III, and § 2112.01 I and II)).
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  









Regarding claim 2, Kazutaka teaches the limitations as applied to claim 1 above, and Kazutaka further teaches the lignin derivative compound having an anionic functional group (see Kazutaka at [0011], [0012] and formula (1), also shown below, teaching the structure of the 

    PNG
    media_image2.png
    379
    463
    media_image2.png
    Greyscale

Kazutaka further teaches the Z monovalent functional group is any one of an anionic functional group (see Kazutaka at [0015]), thus the lignin derivative has an anionic functional group.

Regarding claim 4, Kazutaka teaches the limitations as applied to claim 1 above, and Kazutaka further teaches a reaction weight ratio ([L]/[M]) of the lignin sulfonic acid-based compound [L] and the aromatic water-soluble compound [M] is 1 to 99/99 to 1 (see Kazutaka at [0044] teaching that the amount of the aromatic polyalkylene glycol compound used in the step of reacting the lignin with the aromatic polyalkylene glycol compound is preferably 10 to 200,000 g with respect to 1000 g of the lignin.  For example, if the [L] 1000 g and [M] is 1000 g, then [L]/[M] is 1/1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Kazutaka (10 to 200,000 g aromatic polyalkylene glycol compound with respect to 1000 g of the lignin) because there is a reasonable expectation of success that amounts disclosed would be suitable.  
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).

Regarding claim 5, Kazutaka teaches the limitations as applied to claim 1 above, and Kazutaka further teaches that the aromatic water-soluble compound comprises at least one selected from the group consisting of an aromatic compound having a polyalkyleneoxide chain, (see Kazutaka at [0051] teaching an embodiment of the method for producing a lignin derivative, which can proceed with the reaction of lignin and an aromatic polyalkylene glycol compound, wherein the aromatic polyalkylene glycol compound is taken to meet the claimed a group consisting of an aromatic compound having a polyalkyleneoxide chain because polyalkylene glycol is another name for polyalkyleneoxide, as evidenced by Beran (see Beran at Introduction, 1st sentence teaching the term poly(alkylene glycol)s, along with the terms used in the pertinent literature, i.e., poly(alkylene oxides), encompasses a group of synthetic compounds obtained by polymerizing alkylene oxides with an epoxide structure).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, 8, 9 and 10 of copending Application No. 17/265,399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed toward a lignin derivative dispersant that is a reaction product of a lignin sulfonic acid-based compound with an aromatic water-soluble compound having a polyalkyleneoxide chain, wherein the lignin derivative comprise a polyalkylene oxide chain having an average addition molar number of an alkylene oxide of 25 or more, and the aromatic water-soluble compound has a reaction rate of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s amendments that incorporates both the limitations of claims 3 and 5 in the independent claim 1 necessitated new grounds of rejection as set forth above using the same reference, Kazutaka.  Thus, relevant arguments are addressed below.
Applicant’s discussion of the broad overlapping range of the average addition molar number of alkylene oxide of 25 or more does not recognize the criticality of the element of an average addition molar number of an alkylene oxide of 25 or more (see Applicant’s arguments at page 5, 3rd paragraph), and the declaration submitted is effective to rebut a prima facie case of obviousness over Kazutaka (see Applicant’s arguments at pages 5, 4th paragraph to page 6, 1st paragraph).  
The Examiner acknowledges the arguments and respectfully disagrees because the data and results presented in the declaration is not commensurate to what is claimed.  What is claimed is a “lignin derivative compound comprises a polyalkylene oxide chain having an average addition molar number of an alkylene oxide of 25 or more”, not a lignin derivative incorporated in a mortar/cement.  
The affidavit reproduced the lignin derivative example 1 embodiment of Kazutaka that utilized 20 mol adduct of the aromatic water soluble compound or poly(ethyleneoxide) monophenyl ether (see Kazutaka at [0062]), and compared it to the lignin derivative of example 2 of the present disclosure that utilized 50 mol adduct of the aromatic water soluble compound or poly(ethyleneoxide) monophenyl ether (see Applicant’s disclosure at [0103]), then both lignin derivatives where incorporated in a mortar and the results were compared.

In addition, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (see MPEP § 716.02(d) and § 2144.05.III.A).  In this instant case, the critical range is the average addition molar number of an alkylene oxide of 25 or more. There is no comparison made showing both inside and outside the claimed range to show the criticality of the claimed range.
Thus, the affidavit submitted is not sufficient to overcome the 103 rejection.

Applicant also discusses the consumption rate of PhO-EO20 in the reaction of kraft lignin with PhO-EO20 (see Applicant’s arguments at page 6, 2nd paragraph).
The Examiner acknowledges the arguments and respectfully notes that the current rejection is based on the substantial similarity of the aromatic water-soluble compound of Kazutaka (see Kazutaka at [0051]) and the aromatic water-soluble compound of claims 1 and 5 so it is reasonably expected that the aromatic water-soluble compound of Kazutaka has a reaction rate of 50% or more because “products of identical chemical composition cannot have mutually exclusive properties." (See MPEP § 2112 II and III, and § 2112.01 I and II)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731